

Cisco Systems, Inc.        
2009 Deferred Compensation Plan

Exhibit 10.2












Amended and Restated
as of December 18, 2018








--------------------------------------------------------------------------------



Cisco Systems, Inc.        
2009 Deferred Compensation Plan

TABLE OF CONTENTSPageARTICLE 1DEFINITIONS1ARTICLE 2SELECTION, ENROLLMENT,
ELIGIBILITY52.1Selection by 401(k) Administration Committee52.2Enrollment and
Eligibility Requirements; Commencement of Participation5ARTICLE 3DEFERRAL
COMMITMENTS/COMPANY CONTRIBUTION AMOUNTS/ COMPANY MATCHING AMOUNTS/
VESTING/CREDITING/TAXES63.1Annual Deferral Amount63.2Maximum
Deferral73.3Election to Defer; Effect of Election Form73.4Withholding and
Crediting of Annual Deferral Amounts83.5Company Matching Amount83.6Discretionary
Company Contribution Amount83.7Crediting of Amounts after Benefit
Distribution93.8Vesting93.9Crediting/Debiting of Account Balances93.10 FICA and
Other Taxes10ARTICLE 4SCHEDULED DISTRIBUTION; UNFORESEEABLE
EMERGENCIES114.1Scheduled Distribution114.2Postponing Scheduled
Distributions124.3Other Benefits Take Precedence Over Scheduled
Distributions124.4Scheduled Distributions and Former Scientific-Atlanta
Participants124.5Unforeseeable Emergencies12ARTICLE 5TERMINATION
BENEFIT135.1Termination Benefit135.2Payment of Termination Benefit135.3Payment
of Termination Benefit to Former Scientific-Atlanta Participants14ARTICLE
6DISABILITY BENEFIT156.1Disability Benefit156.2Payment of Disability
Benefit156.3Payment of Disability Benefit to Former Scientific-Atlanta
Participants15ARTICLE 7DEATH BENEFIT167.1Death Benefit167.2Payment of Death
Benefit16

i

--------------------------------------------------------------------------------



Cisco Systems, Inc.        
2009 Deferred Compensation Plan

7.3Payment of Death Benefit to Former Scientific-Atlanta Participants16ARTICLE
8BENEFICIARY DESIGNATION168.1Beneficiary168.2Beneficiary Designation; Change;
Spousal Consent168.3Acknowledgment178.4No Beneficiary Designation178.5Doubt as
to Beneficiary178.6Discharge of Obligations17ARTICLE 9LEAVE OF ABSENCE179.1Paid
Leave of Absence179.2Unpaid Leave of Absence179.3Leaves Resulting in Separation
From Service18ARTICLE 10TERMINATION OF PLAN, AMENDMENT OR
MODIFICATION1810.1Termination of Plan1810.2Amendment1810.3Effect of
Payment18ARTICLE 11ADMINISTRATION1811.1Duties1811.2Agents1811.3Binding Effect of
Decisions1911.4Indemnity of Committee1911.5Employer Information19ARTICLE 12OTHER
BENEFITS AND AGREEMENTS1912.1Coordination with Other Benefits19ARTICLE 13CLAIMS
PROCEDURES1913.1Presentation of Claim1913.2Notification of Decision2013.3Review
of a Denied Claim2113.4Decision on Review2113.5Legal Action22ARTICLE
14MISCELLANEOUS2314.1Status of Plan2314.2Unsecured General
Creditor2314.3Employer’s Liability23

ii

--------------------------------------------------------------------------------



Cisco Systems, Inc.        
2009 Deferred Compensation Plan

14.4Nonassignability2314.5Not a Contract of Employment2314.6Furnishing
Information2414.7Terms2414.8Captions2414.9Governing
Law2414.10 Notice2414.11Successors2414.12Spouse’s
Interest2414.13Validity2514.14Incompetent2514.15Court Order2514.16Distribution
in the Event of Income Inclusion under Code Section 409A2514.17Deduction
Limitation on Benefit Payments25



iii


--------------------------------------------------------------------------------



Cisco Systems, Inc.        
2009 Deferred Compensation Plan

CISCO SYSTEMS, INC.
2009 DEFERRED COMPENSATION PLAN
Amended and Restated
as of December 18, 2018


Purpose
The purpose of this Plan is to provide specified benefits to a select group of
management or highly compensated Employees who contribute materially to the
continued growth, development and future business success of Cisco Systems,
Inc., a California corporation, and its subsidiaries, if any, that participate
in this Plan. This Plan shall be unfunded for tax purposes and for purposes of
Title I of ERISA. This Plan is intended to comply with all applicable law,
including Code Section 409A, and shall be operated and interpreted in accordance
with this intention. Effective January 1, 2009, this Plan was amended and
restated to reflect the Plan’s merger with the Scientific-Atlanta Executive
Deferred Compensation Plan, as amended and restated, effective May 15, 2002 (the
“SA Grandfathered Plan”) and the Scientific-Atlanta 2005 Executive Deferred
Compensation Plan, as amended and restated, effective January 1, 2008 (the “SA
Post-2004 Plan”). Effective January 1, 2013 this Plan was amended and restated
to make certain changes to the administrative provisions of the Plan. On October
13, 2016, the Plan was amended, effective April 1, 2017, to add Section 5.2(c)
and amend Appendix A (in each case, to provide for certain subsequent deferral
elections). On December 22, 2016, the Plan was amended, effective April 1, 2017,
to eliminate the application of Section 5.2(d) with respect to future deferrals.
Effective as of December 18, 2018, this Plan was amended and restated to include
legally required changes to the claims procedures relating to disability
determinations.
ARTICLE 1
Definitions
For purposes of this Plan, unless otherwise clearly apparent from the context,
the following phrases or terms shall have the following indicated meanings:
1.1“Account Balance” shall mean, with respect to a Participant, an entry on the
records of the Employer equal to the sum of (i) the Deferral Account balance and
(ii) the Company Contributions Account balance. The Account Balance shall be a
bookkeeping entry only and shall be utilized solely as a device for the
measurement and determination of the amounts to be paid to a Participant, or his
or her designated Beneficiary, pursuant to this Plan.
1.2“Annual Deferral Amount” shall mean that portion of a Participant’s Base
Salary, Bonus and Commissions that a Participant defers in accordance with
Article 3 for any one Plan Year.
1.3“Base Salary” shall mean the annual cash compensation relating to services
performed during any calendar year, excluding distributions from nonqualified
deferred compensation plans, Bonuses, Commissions, overtime, fringe benefits,
stock options and other equity awards, relocation expenses, incentive payments,
non-monetary awards, and automobile and other allowances paid to a Participant
for employment services rendered (whether or not such
1

--------------------------------------------------------------------------------



Cisco Systems, Inc.        
2009 Deferred Compensation Plan

allowances are included in the Employee’s gross income). Base Salary shall be
calculated before reduction for compensation voluntarily deferred or contributed
by the Participant pursuant to all qualified or nonqualified plans of any
Employer and shall be calculated to include amounts not otherwise included in
the Participant’s gross income under Code Sections 125, 132, 402(e)(3), 402(h),
or 403(b) pursuant to plans or arrangements established by any Employer;
provided, however, that all such amounts will be included in compensation only
to the extent that had there been no such plan, the amount would have been
payable in cash to the Employee. Notwithstanding anything in this Plan to the
contrary, “Base Salary” shall not include any amount paid pursuant to a
disability plan or pursuant to a disability insurance policy.
1.4“Beneficiary” shall mean one or more persons, trusts, estates or other
entities, designated in accordance with Article 8, that are entitled to receive
benefits under this Plan upon the death of a Participant.
1.5“Beneficiary Designation Form” shall mean the form, which may be in
electronic format, that a Participant completes to designate one or more
Beneficiaries in accordance with such procedures established by the Company.
1.6“Benefit Distribution Date” shall mean the date that the distribution of all
or a portion of a Participant’s vested Account Balance becomes payable under the
Plan. A Participant’s Benefit Distribution Date shall be determined based on the
event giving rise to the distribution as more fully described in Articles 4
through 7.
1.7“Board” shall mean the board of directors of the Company.
1.8“Bonus” shall mean any compensation, earned and payable to a Participant
under any incentive pay program other than those programs designated by the
Company as ineligible for deferral under the Plan.
1.9“Claimant” shall have the meaning set forth in Section 13.1.
1.10“Code” shall mean the Internal Revenue Code of 1986, as it may be amended
from time to time. The definition of “Code” shall also include related guidance,
rules and regulations issued by the U.S. Department of the Treasury and Internal
Revenue Service thereunder.
1.11“Commissions” shall mean pay other than Base Pay or Bonuses which is
designated as commission payments under an Employer’s payroll systems.
1.12“Committee” shall mean the Compensation and Management Development Committee
of the Board.
1.13“Company” shall mean Cisco Systems, Inc., a California corporation, and any
successor to all or substantially all of the Company’s assets or business. With
regard to the administration of
2

--------------------------------------------------------------------------------



Cisco Systems, Inc.        
2009 Deferred Compensation Plan

the Plan, “Company” shall mean the 401(k) Plan Administration Committee (the
“401(k) Administration Committee”).
1.14“Company Contributions Account” shall mean (i) the sum of all of a
Participant’s Company Matching Amounts, plus (ii) the sum of all Discretionary
Company Contributions, plus (iii) amounts credited or debited to the
Participant’s Company Contributions Account in accordance with this Plan, less
(iv) all distributions made to the Participant or his or her Beneficiary
pursuant to this Plan that relate to the Participant’s Company Contributions
Account.
1.15“Company Matching Amount” shall mean, for any one Plan Year, the amount
determined in accordance with Section 3.5.
1.16“Death Benefit” shall mean the benefit set forth in Article 7.
1.17“Deferral Account” shall mean (i) the sum of all of a Participant’s Annual
Deferral Amounts, plus (ii) amounts credited or debited to the Participant’s
Deferral Account in accordance with this Plan, less (iii) all distributions made
to the Participant or his or her Beneficiary pursuant to this Plan that relate
to his or her Deferral Account.
1.18“Disability” or “Disabled” shall have the meaning set forth in Code Section
409A.
1.19“Disability Benefit” shall mean the benefit set forth in Article 6.
1.20“Discretionary Company Contribution Amount” shall mean, for any one Plan
Year, the amount determined in accordance with Section 3.6.
1.21“Election Form” shall mean the form, which may be in electronic format, that
a Participant completes in accordance with such procedures established by the
Company.
1.22“Employee” shall mean a person who is an employee of any Employer.
1.23“Employer(s)” shall mean the Company and/or any of its subsidiaries (now in
existence or hereafter formed or acquired) that have been selected by the
Committee to participate in the Plan and have adopted the Plan as a
participating Employer.
1.24“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
it may be amended from time to time. The definition of “ERISA” shall also
include related guidance, rules and regulations issued by the U.S. Department of
Labor thereunder.
1.25 “401(k) Plan” shall mean, with respect to an Employer, a plan qualified
under Code Section 401(a) that contains a cash or deferral arrangement described
in Code Section 401(k), adopted by the Employer, as it may be amended from time
to time, or any successor thereto.
1.26“Installment Method” shall be an installment payment over the number of
years selected by the Participant in accordance with this Plan. Such amounts
shall be paid in quarterly, semi-
3

--------------------------------------------------------------------------------



Cisco Systems, Inc.        
2009 Deferred Compensation Plan

annual or annual payments (over a period not to exceed ten (10) years). The
amount of each installment shall be calculated by dividing the amount then
subject to the installment payment by the number of installments then remaining
to be made. The amount subject to installment payments that has not yet been
paid shall continue to be credited/debited with additional amounts in accordance
with Section 3.9. For purposes of this Plan, the right to receive benefit
payments in installment payments shall be treated as the entitlement to a single
payment.
1.27“Participant” shall mean any Employee who is on the United States payroll of
an Employer and (i) who is selected to participate in the Plan, (ii) who submits
an executed Plan Agreement and Election Form, and (iii) whose Plan Agreement has
not terminated.
1.28“Plan” shall mean the Cisco Systems, Inc. 2009 Deferred Compensation Plan,
which shall be evidenced by this instrument and by each Plan Agreement, as they
may be amended from time to time.
1.29“Plan Agreement” shall mean a written agreement, as may be amended from time
to time, which is entered into by and between an Employer and a Participant.
Each Plan Agreement executed by a Participant and the Participant’s Employer
shall provide for the entire benefit to which such Participant is entitled under
the Plan; should there be more than one Plan Agreement, the Plan Agreement
bearing the latest date of acceptance by the Employer shall supersede all
previous Plan Agreements in their entirety and shall govern such entitlement.
The terms of any Plan Agreement may be different for any Participant, and any
Plan Agreement may provide additional benefits not set forth in the Plan or
limit the benefits otherwise provided under the Plan; provided, however, that
any such additional benefits or benefit limitations must be agreed to by both
the Employer and the Participant.
1.30“Plan Year” shall mean a period beginning on January 1 of each calendar year
and continuing through December 31 of such calendar year.
1.31“SA Grandfathered Plan” shall mean the Scientific-Atlanta Executive Deferred
Compensation Plan, as amended and restated effective May 15, 2002.
1.32“SA Post-2004 Plan” shall mean the Scientific-Atlanta 2005 Executive
Deferred Compensation Plan, as amended and restated effective January 1, 2008.
1.33“Scheduled Distribution” shall mean the distribution set forth in Section
4.1.
1.34“Supplement A” shall mean the supplement to this Plan governing the time and
form of payments for participants of the SA Post-2004 Plan, with amounts
deferred between January 1, 2005 and December 31, 2008.
1.35“Supplement B” shall mean the supplement to this Plan governing the time and
form of payments for participants of the SA Grandfathered Plan, with amounts
deferred before January 1, 2005.
4

--------------------------------------------------------------------------------



Cisco Systems, Inc.        
2009 Deferred Compensation Plan

1.36“Termination Benefit” shall mean the benefit set forth in Article 5 which
shall be paid following a Participant’s Termination of Employment.
1.37“Termination of Employment” shall mean the separation from service with all
Employers, voluntarily or involuntarily, for any reason other than Disability or
death, as determined in accordance with Code Section 409A. For this purpose, the
definition of “service recipient” for purposes of determining whether a
separation from service has occurred for purposes of Code Section 409A shall be
determined by utilizing the twenty percent (20%) tests described in section
1.409A-1(h) of the Code Section 409A regulations to the extent permitted under
such regulations.
1.38“Unforeseeable Emergency” shall mean a severe financial hardship of the
Participant or his or her Beneficiary resulting from (i) an illness or accident
of the Participant or Beneficiary, the Participant’s or Beneficiary’s spouse, or
the Participant’s or Beneficiary’s dependent (as defined in Code Section
152(a)), (ii) a loss of the Participant’s or Beneficiary’s property due to
casualty, or (iii) such other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant or the Participant’s Beneficiary.


ARTICLE 2
Selection, Enrollment, Eligibility
2.1Selection by 401(k) Administration Committee. Participation in the Plan shall
be limited to a select group of management or highly compensated Employees. From
that group, the 401(k) Administration Committee shall select, in its sole
discretion, those individuals who may actually participate in this Plan.
2.2Enrollment and Eligibility Requirements; Commencement of Participation. As a
condition to participation, each selected Employee who is eligible to
participate in the Plan effective as of the first day of a Plan Year shall
complete a Plan Agreement and an Election Form, prior to the first day of such
Plan Year, or such other earlier deadline as may be established by the Company
in its sole discretion. In addition, the Company shall establish from time to
time such other enrollment requirements as it determines, in its sole
discretion, are necessary.
(a)Each selected Employee who is eligible to participate in the Plan shall
commence participation in the Plan on the date that the Employee has met all
enrollment requirements set forth in this Plan and required by the Company,
including completing all required documents within the specified time period(s).
(b)A newly hired Employee who is selected to participate in the Plan who first
becomes a Participant after the beginning of a Plan Year must complete a Plan
Agreement and an Election Form within thirty (30) days after he or she first
becomes eligible to participate in the Plan, or within such other earlier
deadline as may be established by the
5

--------------------------------------------------------------------------------



Cisco Systems, Inc.        
2009 Deferred Compensation Plan

Company, in its sole discretion, in order to participate for that Plan Year. In
such event, such person’s participation in this Plan shall not commence earlier
than the date determined by the Company pursuant to Section 2.2(a) and such
person shall not be permitted to defer under this Plan any portion of his or her
Base Salary or Commissions that are paid with respect to services performed
prior to his or her participation commencement date, except to the extent
permissible under Code Section 409A. Except as otherwise permitted by the
Company (and in accordance with Code Section 409A), a Participant described in
this Section 2.2(b) shall not be permitted to make a deferral election with
respect to Bonuses for the first Plan Year in which he or she is eligible to
participate. Subject to the requirements of Section 409A of the Code, a newly
hired Employee who is in a classification of Employees otherwise eligible to
participate in the Plan shall be eligible to participate in the Plan as of the
first business day of the month following the month which contains the
Employee’s date of hire.
(c)A newly eligible Employee who is selected to participate in the Plan as a
result of a promotion, or other change in employment status resulting in the
individual first being eligible to participate in the Plan after the beginning
of a Plan Year, must complete a Plan Agreement and an Election Form within
thirty (30) days after he or she first becomes eligible to participate in the
Plan, or within such other earlier deadline as may be established by the
Company, in its sole discretion, in order to participate for that Plan Year. In
such event, such person’s participation in this Plan shall not commence earlier
than the date determined by the Company pursuant to Section 2.2(a) and such
person shall not be permitted to defer under this Plan any portion of his or her
Base Salary or Commissions that are paid with respect to services performed
prior to his or her participation commencement date, except to the extent
permissible under Code Section 409A. Except as otherwise permitted by the
Company (and in accordance with Code Section 409A), a Participant described in
this Section 2.2(c) shall not be permitted to make a deferral election with
respect to Bonuses for the first Plan Year in which he or she is eligible to
participate. Subject to the requirements of Section 409A of the Code, Employees
described in this Section 2.2(c) shall first become eligible to participate in
the Plan as of the first business day of the month following the month in which
the later of (i) the corporate action occurs which results in the Employee first
becoming eligible to participate in the Plan; and (ii) the effective date of the
Employee’s promotion or other change in employment status.
(d)If an Employee fails to meet all requirements contained in this Section 2.2
within the period(s) required, that Employee shall not be eligible to
participate in the Plan during such Plan Year.
6

--------------------------------------------------------------------------------



Cisco Systems, Inc.        
2009 Deferred Compensation Plan



ARTICLE 3
Deferral Commitments/Company Contribution Amounts/
Company Matching Amounts/ Vesting/Crediting/Taxes
3.1Annual Deferral Amount. For each Plan Year, a Participant may elect to defer
as his or her Annual Deferral Amount, Base Salary, Bonus and/or Commissions
pursuant to such rules as may be established by the Company in accordance with
Code Section 409A. For the avoidance of doubt, a Participant may not defer his
or her severance payments (if any) under the Plan. Such Annual Deferral Amount
may be subject to a minimum deferral amount established by the Company.
7

--------------------------------------------------------------------------------



Cisco Systems, Inc.        
2009 Deferred Compensation Plan

3.2Maximum Deferral.
(a)Annual Deferral Amount. For each Plan Year, a Participant may elect to defer,
as his or her Annual Deferral Amount, Base Salary, Bonus and/or Commissions,
pursuant to such rules as may be established by the Company, up to the following
maximum percentages for each deferral elected:
Deferral
Maximum Percentage
Base Salary
75%
Bonus
100%
Commissions
100%

(b)Short Plan Year. Notwithstanding the provisions of paragraph (a) above, if a
Participant first becomes a Participant after the first day of a Plan Year, the
maximum Annual Deferral Amount shall be limited to the amount of compensation
not yet earned by the Participant as of the date the Participant submits a Plan
Agreement and Election Form, except to the extent permissible under Code Section
409A. Solely to the extent required under Code Section 409A, with respect to
compensation that is earned based upon a specified performance period, the
Participant’s deferral election will apply to the portion of such compensation
that is equal to (i) the total amount of compensation for the performance
period, multiplied by (ii) a fraction, the numerator of which is the number of
days remaining in the performance period after the Participant’s deferral
election is made, and the denominator of which is the total number of days in
the performance period.
3.3Election to Defer; Effect of Election Form.
(a)Initial Plan Year. In connection with a Participant’s commencement of
participation in the Plan, the Participant shall make an irrevocable deferral
election for the Plan Year in which the Participant commences participation in
the Plan, along with such other elections as the Company deems necessary or
desirable under the Plan. For these elections to be valid, the Election Form
must be completed by the Participant, in accordance with Section 2.2 above.
(b)General Timing Rule for Deferral Elections in Subsequent Plan Years. For each
succeeding Plan Year, a Participant may elect to defer Base Salary, Bonus and
Commissions, and make such other elections as the Company deems necessary or
desirable under the Plan by timely completing a new Election Form, in accordance
with the Company’s rules and procedures, before December 31st preceding the Plan
Year in which such compensation is earned, or before such other deadline
established in accordance with the requirements of Code Section 409A.
Any deferral election(s) made in accordance with this Section 3.3(b) shall be
irrevocable; provided, however, that if the Company permits Participants to make
8

--------------------------------------------------------------------------------



Cisco Systems, Inc.        
2009 Deferred Compensation Plan

deferral elections for “Performance-Based Compensation” (as defined in paragraph
(c) below) by the deadline(s) described above, it may, in its sole discretion,
and in accordance with Code Section 409A, permit a Participant to subsequently
change his or her deferral election for such compensation by submitting an
Election Form no later than the deadline established by the Company pursuant to
Section 3.3(c) below.
(c)Performance-Based Compensation. Notwithstanding the provisions of
paragraph (a) and (b) above, with respect to Bonus compensation that also
qualifies as “Performance-Based Compensation,” the Company may, in its sole
discretion, permit an irrevocable deferral election pertaining to such
Performance-Based Compensation to be made by timely delivering an Election Form
to the Company, in accordance with its rules and procedures, no later than six
(6) months before the end of the performance service period and in accordance
with Code Section 409A. For this purpose, “Performance-Based Compensation” shall
be compensation, the payment or amount of which is contingent on pre-established
organizational or individual performance criteria, which satisfies the
requirements of Code Section 409A.
(d)Compensation Subject to Risk of Forfeiture. With respect to compensation
(i) to which a Participant has a legally binding right to payment in a
subsequent year, and (ii) that is subject to a forfeiture condition requiring
the Participant’s continued services for a period of at least twelve (12) months
from the date the Participant obtains the legally binding right, the Company
may, in its sole discretion, permit an irrevocable deferral election to be made
with respect to such compensation by timely completing an Election Form in
accordance with such rules and procedures as the Company may establish no later
than the thirtieth (30th) day after the Participant obtains the legally binding
right to the compensation, provided that the election is made at least twelve
(12) months in advance of the earliest date at which the forfeiture condition
could lapse.
3.4Withholding and Crediting of Annual Deferral Amounts. For each Plan Year, the
Base Salary portion of the Annual Deferral Amount shall be withheld from each
regularly scheduled Base Salary payroll in equal amounts, as adjusted from time
to time for increases and decreases in Base Salary. The Bonus and Commissions
portion of the Annual Deferral Amount shall be withheld at the time the Bonus
and Commissions would be paid to the Participant, whether or not this occurs
during the Plan Year itself. Annual Deferral Amounts shall be credited to a
Participant’s Deferral Account.
3.5Company Matching Amount. A Participant’s Company Matching Amount (if any) for
any Plan Year shall be an amount determined by the Committee, in its sole
discretion, based on the amount of deferrals to this Plan and credited to a
Participant. The amount (if any) credited to a Participant under this Plan for
any Plan Year may be smaller or larger than the amount credited to any other
Participant.
3.6Discretionary Company Contribution Amount. A Participant’s Discretionary
Company Contribution Amount (if any) for any Plan Year shall be an amount
determined by the Committee, in its sole discretion and credited to a
Participant. The amount (if any) credited to
9

--------------------------------------------------------------------------------



Cisco Systems, Inc.        
2009 Deferred Compensation Plan

a Participant under this Plan for any Plan Year may be smaller or larger than
the amount credited to any other Participant.
3.7Crediting of Amounts after Benefit Distribution. Notwithstanding any
provision in this Plan to the contrary, should the complete distribution of a
Participant’s vested Account Balance occur prior to the date on which any
portion of (i) the Annual Deferral Amount that a Participant has elected to
defer in accordance with Section 3.3, (ii) the Company Matching Amount (if any)
or (iii) the Discretionary Company Contribution Amount (if any), would otherwise
be credited to the Participant’s Account Balance, such amounts shall not be
credited to the Participant’s Account Balance, but shall be paid to the
Participant.
3.8Vesting. A Participant shall at all times be one hundred percent (100%)
vested in his or her Account Balance unless otherwise specified in the
Participant’s Plan Agreement, employment agreement or any other agreement
entered into between the Participant and his or her Employer, or specified at
the time the Committee determines to make a Company Matching Amount or a
Discretionary Company Contribution Amount pursuant to Sections 3.5 and 3.6.
3.9Crediting/Debiting of Account Balances. In accordance with, and subject to,
the rules and procedures that are established from time to time by the Company,
amounts shall be credited or debited to a Participant’s Account Balance in
accordance with the following rules:
(a)Measurement Funds. The Participant may elect one or more of the measurement
funds selected by the Company, (the “Measurement Funds”) for the purpose of
crediting or debiting additional amounts to his or her Account Balance. As
necessary, the Company may, in its sole discretion, discontinue, substitute or
add a Measurement Fund.
(b)Election of Measurement Funds. A Participant, in connection with his or her
initial deferral election in accordance with Section 3.3(a) above, shall elect,
on the Election Form, one or more Measurement Fund(s) (as described in Section
3.9(a) above) to be used to determine the amounts to be credited or debited to
his or her Account Balance. If a Participant does not elect any of the
Measurement Funds as described in the previous sentence, the Participant’s
Account Balance shall be allocated into the Measurement Fund(s), as determined
by the Company, in its sole discretion. The Participant may (but is not required
to) elect, by completing an Election Form in accordance with such rules and
procedures established by the Company, to add or delete one or more Measurement
Fund(s) to be used to determine the amounts to be credited or debited to his or
her Account Balance, or to change the portion of his or her Account Balance
allocated to each previously or newly elected Measurement Fund. If an election
is made in accordance with the previous sentence, it shall apply as of the first
business day deemed reasonably practicable by the Company, in its sole
discretion, and shall continue thereafter for each subsequent day in which the
Participant participates in the Plan, unless changed in accordance with the
previous sentence. Notwithstanding the foregoing, the Company, in its sole
discretion, may impose limitations on the frequency with which one or more of
the Measurement Funds elected
10

--------------------------------------------------------------------------------



Cisco Systems, Inc.        
2009 Deferred Compensation Plan

in accordance with this Section may be added or deleted by such Participant;
furthermore, the Company, in its sole discretion, may impose limitations on the
frequency with which the Participant may change the portion of his or her
Account Balance allocated to each previously or newly elected Measurement Fund.
(c)Proportionate Allocation. In making any election described in Section 3.9(b)
above, the Participant shall specify on the Election Form, in increments of one
percent (1%), the percentage of his or her Account Balance or Measurement Fund,
as applicable, to be allocated/reallocated.
(d)Crediting or Debiting Method. The performance of each Measurement Fund
(either positive or negative) will be determined on a daily basis based on the
manner in which such Participant’s Account Balance has been hypothetically
allocated among the Measurement Funds by the Participant.
(e)No Actual Investment. Notwithstanding any other provision of this Plan that
may be interpreted to the contrary, the Measurement Funds are to be used for
measurement purposes only, and a Participant’s election of any such Measurement
Fund, the allocation of his or her Account Balance thereto, the calculation of
additional amounts and the crediting or debiting of such amounts to a
Participant’s Account Balance shall not be considered or construed in any manner
as an actual investment of his or her Account Balance in any such Measurement
Fund. In the event that the Company in its own discretion decides to invest
funds in any or all of the investments on which the Measurement Funds are based,
no Participant shall have any rights in or to such investments themselves.
Without limiting the foregoing, a Participant’s Account Balance shall at all
times be a bookkeeping entry only and shall not represent any investment made on
his or her behalf by the Company; the Participant shall at all times remain an
unsecured creditor of the Company.
(f)Trailing Dividends. In the event that notional dividends are credited after
an account has otherwise been fully distributed, if such dividends are
attributable to periods on or prior to the valuation date(s) for such
distribution (as determined by the Company, in its sole discretion) but are not
included in the Participant’s distribution(s), the Participant shall be entitled
to receive such dividends and they shall be paid in accordance with the
procedures established by the Company no later than the time permitted by
Treasury Regulation Section 1.409A-3(d); provided, however, that Participants
shall not be entitled to any amounts that cannot be paid in accordance with such
procedures by such deadline.
3.10FICA and Other Taxes.
(a)Annual Deferrals, Company Matching Amounts and Discretionary Company
Contribution Amounts. For each Plan Year in which an Annual Deferral Amount is
being withheld from a Participant or the amount of any Company Matching Amount
or Company Discretionary Contribution Amount credited to a Participant’s Company
11

--------------------------------------------------------------------------------



Cisco Systems, Inc.        
2009 Deferred Compensation Plan

Contributions Account becomes vested, the Participant’s Employer(s) shall
withhold from that portion of the Participant’s Base Salary, Bonus and/or
Commissions, that is not being deferred, in a manner determined by the
Employer(s), the Participant’s share of FICA and other employment taxes on such
Annual Deferral Amount, Company Matching Amount and Discretionary Company
Contribution Amount. If necessary, the Participant’s Annual Deferral Amount or
the Participant’s Company Contributions Account, as applicable, may be reduced
to pay such taxes (and associated income tax withholdings) in accordance with
Code Section 409A.
(b)Distributions. The Participant’s Employer(s) shall withhold from any payments
made to a Participant under this Plan (including payments, if any, made pursuant
to Section 14.16) all federal, state and local income, employment and other
taxes required to be withheld by the Employer(s) in connection with such
payments, in amounts and in a manner to be determined in the sole discretion of
the Employer(s).
(c)Income Inclusion Under Code Section 409A. In the event that any portion of a
Participant’s Account is required to be included in income by the Participant
prior to receipt of any distribution under this Plan resulting from a violation
of the requirements of Code Section 409A, the Participant’s Employer shall
withhold from such Participant all federal, state and local income, employment
and other taxes required to be withheld by the Employer in connection with such
income inclusion in amounts and in a manner determined in the sole discretion of
the Employer.
ARTICLE 4
Scheduled Distribution; Unforeseeable Emergencies
4.1Scheduled Distribution. At the same time that a Participant makes each
election to defer an Annual Deferral Amount, the Participant may elect to
receive a Scheduled Distribution, in the form of a lump sum payment, from the
Plan with respect to all or a portion of the Annual Deferral Amount. The
Scheduled Distribution shall be a lump sum payment in an amount that is equal to
the portion of the Annual Deferral Amount the Participant elected to have
distributed as a Scheduled Distribution, plus amounts credited or debited in the
manner provided in Section 3.9 above on that amount, calculated as of the date
on or around January 1 of the calendar year in which the Scheduled Distribution
becomes payable in accordance with the procedures established by the Company.
Subject to the other terms and conditions of this Plan, the Benefit Distribution
Date for each Scheduled Distribution elected shall be the date in January of the
Plan Year designated by the Participant determined in accordance with the
procedures established by the Company. The Plan Year designated by the
Participant must be at least two (2) Plan Years after the end of the Plan Year
to which the Participant’s deferral election described in Section 3.3 relates,
unless otherwise provided on an Election Form approved by the Company in its
sole discretion. By way of example, if a Scheduled Distribution is elected for
Annual Deferral Amounts that are earned in the Plan Year commencing January 1,
2013, the earliest Scheduled Distribution Date that may be designated by a
Participant would be in January 2012. In connection with any Company Matching
12

--------------------------------------------------------------------------------



Cisco Systems, Inc.        
2009 Deferred Compensation Plan

Amount or Discretionary Company Contribution made with respect to any Plan Year,
any election made by a Participant pursuant to this Section should also apply to
these amounts. Notwithstanding the foregoing sentence, the Company may establish
other procedures, consistent with Code Section 409A, for distribution elections
pertaining to Company Matching Amounts and Discretionary Company Contribution
Amounts.
4.2Postponing Scheduled Distributions. A Participant may elect to postpone a
Scheduled Distribution described in Section 4.1 above, and have such amount paid
out on an allowable alternative distribution date designated by the Participant
in accordance with this Section 4.2. In order to make this election, the
Participant must complete a new Scheduled Distribution Election Form in
accordance with such rules and procedures as the Company may establish and in
accordance with the following criteria:
(a)Such Scheduled Distribution Election Form must be completed at least twelve
(12) months prior to the Participant’s previously designated Scheduled
Distribution Date;
(b)The new Scheduled Distribution Date selected by the Participant must be at
least five years after the previously designated Scheduled Distribution Date;
and
(c)The election of the new Scheduled Distribution Date shall have no effect
until at least twelve (12) months after the date on which the election is made.
4.3Other Benefits Take Precedence Over Scheduled Distributions. Should a Benefit
Distribution Date occur that triggers a benefit under Articles 5, 6 or 7, any
amount that is subject to a Scheduled Distribution election under Section 4.1
shall not be paid in accordance with Section 4.1, but shall be paid in
accordance with the other applicable Article. Notwithstanding the foregoing,
this Section 4.3 shall be interpreted in a manner that is consistent with Code
Section 409A.
4.4Scheduled Distributions and Former Scientific-Atlanta Participants.
Notwithstanding the foregoing, the time and form of payment of a scheduled
distribution to a Participant in the SA Post-2004 Plan and/or SA Grandfathered
Plan shall be determined in accordance with Supplements A and B, respectively.
4.5Unforeseeable Emergencies.
(a)If the Participant experiences an Unforeseeable Emergency, the Participant
may petition the Company to receive a partial or full payout from the Plan,
subject to the provisions set forth below.
(b)The payout, if any, from the Plan shall not exceed the lesser of (i) the
Participant’s vested Account Balance, calculated as of the close of business on
or around the date on which the amount becomes payable, or (ii) the amount
necessary to satisfy the Unforeseeable Emergency, plus amounts necessary to pay
Federal, state, or local income taxes or penalties reasonably anticipated as a
result of the distribution.
13

--------------------------------------------------------------------------------



Cisco Systems, Inc.        
2009 Deferred Compensation Plan

Notwithstanding the foregoing, a Participant may not receive a payout from the
Plan to the extent that the Unforeseeable Emergency would not be consistent with
Code Section 409A.
(c)If a Participant’s petition for payout from the Plan is approved, the
Participant’s Benefit Distribution Date shall occur within thirty (30) days
after the beginning of the calendar quarter following the date of such approval
(or at such later time permitted under Code Section 409A) and the Participant’s
deferrals under the Plan shall be terminated as of the date of such approval.
(d)In addition, a Participant’s deferral elections under this Plan shall be
terminated to the extent the Company determines, in its sole discretion, that
termination of such Participant’s deferral elections is required pursuant to
Treas. Reg. §1.401(k)-1(d)(3) for the Participant to obtain a hardship
distribution from an Employer’s 401(k) Plan. If the Company determines, in its
sole discretion, that a termination of the Participant’s deferrals is required
in accordance with the preceding sentence, the Participant’s deferrals shall be
terminated following the date on which such determination is made.
ARTICLE 5
Termination Benefit
5.1Termination Benefit. A Participant who incurs a Termination of Employment
shall receive, as a Termination Benefit of his or her entire vested Account
Balance calculated as of the close of business on or around the Participant’s
Benefit Distribution Date(s), in accordance with the provisions set forth in
Section 5.2.
5.2Payment of Termination Benefit.
(a)At the same time that a Participant makes each election to defer an Annual
Deferral Amount, the Participant may elect to receive the Termination Benefit in
a lump sum or pursuant to an Installment Method of up to ten (10) years.
Participant shall elect a Benefit Distribution Date consistent with Section
5.2(b). In connection with any Company Matching Amount or Discretionary Company
Contribution made with respect to any Plan Year, any election made by a
Participant pursuant to this Section 5.2 shall also apply to these amounts.
Notwithstanding the foregoing sentence, the Company may establish other
procedures, consistent with Code Section 409A, for distribution elections
pertaining to Company Matching Amounts and Discretionary Company Contribution
Amounts. If a Participant does not make any election with respect to the payment
of the Termination Benefit, then such Participant shall be deemed to have
elected to receive the Termination Benefit in a lump sum on the Benefit
Distribution Date described in Section 5.2(b)(i).
(b)The following Benefit Distribution Dates may be selected by a Participant at
the time he or she makes the Participant’s election described in Section 5.2(a):
14

--------------------------------------------------------------------------------



Cisco Systems, Inc.        
2009 Deferred Compensation Plan

(i)Within thirty (30) days after the beginning of the first calendar quarter
that is at least six (6) months after the Participant’s Termination of
Employment;
(ii)Within thirty (30) days after the beginning of the first calendar year that
is at least six (6) months after the Participant’s Termination of Employment; or
(iii)Within thirty (30) days after the beginning of the first calendar quarter
elected by the Participant which is between one and five years after the
Participant’s Termination of Employment.
(c)Effective April 1, 2017, a Participant may elect to change the time and form
of distribution elected pursuant to Sections 5.2(a) and/or Section 5.2(b), and
have the Termination Benefit paid out on an allowable alternative time and form
of distribution designated by the Participant in accordance with this Section
5.2(c). In order to make this election, the Participant must complete a new
Termination Benefit Election Form in accordance with such rules and procedures
as the Company may establish and in accordance with the following criteria:
(i)To the extent required to comply with Code Section 409A, such Termination
Benefit Election Form must be completed at least twelve (12) months prior to the
date the Termination Benefit is scheduled to be paid (or commence to be paid);
(ii)The new election must provide for the Termination Benefit to be paid (or
commence to be paid) be at least five years after the date the Termination
Benefit is scheduled to be paid (or commence to be paid); and
(iii)The new election shall have no effect until at least twelve (12) months
after the date on which the election is made.
(d)Notwithstanding any other provision to the contrary, with respect to deferral
elections made prior to April 1, 2017, if the Participant has not attained age
forty (40) with five (5) years of service on the date of his or her Termination
of Employment, the Termination Benefit subject to the annual election shall be
paid in a single sum on the Benefit Distribution Date elected for such purposes;
provided, however, that the Participant may not elect the Benefit Distribution
Date described in Section 5.2(b)(iii) for this purpose. For purposes of this
Section 5.2(c), “years of service” shall be determined in the same manner as
"vesting service" is determined under the Cisco Systems, Inc. 401(k) Plan.
(e)Notwithstanding anything in this Section 5.2 to the contrary, if the
Participant’s vested Account Balance on the date of his or her Termination of
Employment is less than $100,000, then the distribution elections described in
Sections 5.2(a) through 5.2(d) above shall be disregarded and the Participant’s
entire vested Account Balance shall be
15

--------------------------------------------------------------------------------



Cisco Systems, Inc.        
2009 Deferred Compensation Plan

paid in a lump sum distribution on the Benefit Distribution Date described in
Section 5.2(b)(i), above.
5.3    Payment of Termination Benefit to Former Scientific-Atlanta Participants.
Notwithstanding the foregoing, the time and form of payment of the termination
benefit to a Participant in the SA Post-2004 Plan and/or SA Grandfathered Plan
shall be determined in accordance with Supplements A and B, respectively.
ARTICLE 6
Disability Benefit
6.1Disability Benefit. Upon a Participant’s Disability, the Participant shall
receive a Disability Benefit which shall be equal to the Participant’s entire
vested Account Balance, calculated as of the Participant’s Benefit Distribution
Date.
6.2Payment of Disability Benefit.
(a)A Participant, in connection with his or her commencement of participation in
the Plan (or more frequently as the Company may prescribe), shall elect on an
Election Form to receive the Disability Benefit in a lump sum or pursuant to an
Installment Method of up to ten (10) years in accordance with such rules and
procedures as the Company may establish. If a Participant does not make any
election with respect to the payment of the Disability Benefit, then such
Participant shall be deemed to have elected to receive the Disability Benefit in
a lump sum. For this purpose, a Participant’s Benefit Distribution Date shall be
within thirty (30) days, after the beginning of the calendar quarter following
the Participant’s Disability.
(b)A Participant may change the form of payment of the Disability Benefit by
completing an Election Form in accordance with such rules and procedures
established by the Company provided that the election to modify the Disability
Benefit shall have no effect until at least twelve (12) months after the date on
which the election is made.
All provisions relating to changing the Disability Benefit election under this
Section 6.2 shall be interpreted in a manner that is consistent with Code
Section 409A.
(c)The lump sum payment shall be made, or installment payments shall commence on
the Participant’s Benefit Distribution Date (or such later time permitted under
Code Section 409A).
(d)Notwithstanding anything in this Article to the contrary, if a Participant's
vested Account Balance is less than $100,000 on the date the Participant is
determined to be Disabled, then the Participant shall receive payment of his or
her entire vested Account Balance within thirty (30) days after the beginning of
the calendar quarter following the Participant’s Disability.
16

--------------------------------------------------------------------------------



Cisco Systems, Inc.        
2009 Deferred Compensation Plan

6.3    Payment of Disability Benefit to Former Scientific-Atlanta Participants.
Notwithstanding the foregoing, the time and form of payment of the disability
benefit to a Participant in the SA Post-2004 Plan and/or SA Grandfathered Plan
shall be determined in accordance with Supplements A and B, respectively.
ARTICLE 7
Death Benefit
7.1Death Benefit. The Participant’s Beneficiary(ies) shall receive a Death
Benefit upon the Participant’s death which will be equal to the Participant’s
entire vested Account Balance, calculated as of the close of business as of the
Participant’s Benefit Distribution Date, which, for this purpose, shall be
within thirty (30) days following the beginning of the second calendar quarter
following the Participant’s death.
7.2Payment of Death Benefit. The Death Benefit shall be paid to the
Participant’s Beneficiary(ies) in a lump sum payment on the Participant’s
Benefit Distribution Date (or such later time permitted under Code Section
409A).
7.3Payment of Death Benefit to Former Scientific-Atlanta Participants.
Notwithstanding the foregoing, the time and form of payment of the death benefit
to a Participant in the SA Post-2004 Plan and/or SA Grandfathered Plan shall be
determined in accordance with Supplements A and B, respectively.
ARTICLE 8
Beneficiary Designation
8.1Beneficiary. Each Participant shall have the right, at any time, to designate
his or her Beneficiary(ies) (both primary as well as contingent) to receive any
benefits payable under the Plan to a beneficiary upon the death of a Participant
under such rules as shall be established by the Company. The Beneficiary
designated under this Plan may be the same as or different from the Beneficiary
designation under any other plan of an Employer in which the Participant
participates.
8.2Beneficiary Designation; Change; Spousal Consent. A Participant shall
designate his or her Beneficiary by completing the Beneficiary Designation Form,
and returning it to the Company or its designated agent in accordance with such
rules and procedures established by the Company. A Participant shall have the
right to change a Beneficiary by completing and otherwise complying with the
terms of the Beneficiary Designation Form and the Company’s rules and
procedures, as in effect from time to time. If the Participant names someone
other than his or her spouse as a Beneficiary, the Company may, in its sole
discretion, determine that spousal consent is required to be provided in a form
designated by the Company, executed by such Participant’s spouse and returned to
the Company or its designated agent. Upon the proper completion of a new
Beneficiary Designation Form, all Beneficiary designations previously filed
shall be canceled and the Company shall be entitled to rely on the last
17

--------------------------------------------------------------------------------



Cisco Systems, Inc.        
2009 Deferred Compensation Plan

Beneficiary Designation Form completed by the Participant in accordance with the
applicable rules and procedures adopted with respect to the filing of such forms
prior to his or her death.
18

--------------------------------------------------------------------------------



Cisco Systems, Inc.        
2009 Deferred Compensation Plan

8.3Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until completed and submitted in accordance with the rules
and procedures established by the Company for this purpose.
8.4No Beneficiary Designation. If a Participant fails to designate a Beneficiary
as provided in Sections 8.1, 8.2 and 8.3 above or, if all designated
Beneficiaries predecease the Participant or die prior to complete distribution
of the Participant’s benefits, then the Participant’s designated Beneficiary
shall be deemed to be his or her surviving spouse. If the Participant has no
surviving spouse, the benefits remaining under the Plan to be paid to a
Beneficiary shall be payable to the executor or personal representative of the
Participant’s estate.
8.5Doubt as to Beneficiary. If there is any doubt as to the proper Beneficiary
to receive payments pursuant to this Plan, the Committee shall have the right,
exercisable in its discretion, to cause the Participant’s Employer to withhold
such payments until this matter is resolved to the Committee’s satisfaction.
8.6Discharge of Obligations. The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge all Employers and the Company
from all further obligations under this Plan with respect to the Participant,
and that Participant’s Plan Agreement shall terminate upon such full payment of
benefits.
ARTICLE 9
Leave of Absence
9.1Paid Leave of Absence. If a Participant is authorized by the Participant’s
Employer to take a paid leave of absence from the employment of the Employer,
and such leave of absence does not constitute a separation from service in
accordance with Code Section 409A, (i) the Participant shall continue to be
considered eligible for the benefits provided in Articles 4, 5, 6 or 7 in
accordance with the provisions of those Articles, and (ii) the Annual Deferral
Amount shall continue to be withheld from his or her Base Salary, Bonuses and
Commissions during such paid leave of absence in accordance with Section 3.3.
9.2Unpaid Leave of Absence. If a Participant is authorized by the Participant’s
Employer to take an unpaid leave of absence from the employment of the Employer
for any reason, and such leave of absence does not constitute a separation from
service in accordance with Code Section 409A, such Participant shall continue to
be eligible for the benefits provided in Articles 4, 5, 6 or 7 in accordance
with the provisions of those Articles. The Participant shall continue his or her
deferrals with respect to amounts earned prior to the commencement of the unpaid
leave of absence. When the Participant returns to employment, the Participant’s
deferrals with respect to amounts earned after his or her return to active
employment shall continue in accordance with the applicable election(s)
submitted for that Plan Year.  In addition, Participants who are on an unpaid
leave may elect to defer an Annual Deferral Amount for the Plan Year following
his or her return to employment and for every Plan Year thereafter while a
Participant in the Plan, provided such deferral elections are otherwise allowed
and an Election Form is
19

--------------------------------------------------------------------------------



Cisco Systems, Inc.        
2009 Deferred Compensation Plan

completed in accordance with the rules and procedures established for each such
election in accordance with Article 3 above.
9.3Leaves Resulting in Separation From Service. In the event that a
Participant’s leave of absence from his or her Employer constitutes a separation
from service in accordance with Code Section 409A, the Participant’s vested
Account Balance shall be distributed to the Participant in accordance with
Article 5 or 6 of this Plan, as applicable.
ARTICLE 10
Termination of Plan, Amendment or Modification
10.1Termination of Plan. Although each Employer anticipates that it will
continue the Plan for an indefinite period of time, there is no guarantee that
any Employer will continue the Plan or will not terminate its participation in
the Plan at any time in the future. Accordingly, each Employer reserves the
right to terminate its participation in the Plan. In addition, the Committee
retains the right to terminate the Plan at any time. In the event of the
termination of an Employer’s participation in the Plan (or the Committee’s
termination of the Plan as a whole), the termination shall occur in a manner
consistent with the requirements of Code Section 409A.
10.2Amendment. The Committee may, at any time, amend or modify the Plan in whole
or in part.
10.3Effect of Payment. The full payment of the Participant’s vested Account
Balance under the Plan shall fully and completely discharge all Employers and
the Company from all further obligations under this Plan with respect to the
Participant and his or her Beneficiaries, and that Participant’s Plan Agreement
shall terminate upon such full payment of benefits.
ARTICLE 11
Administration
11.1Duties. The 401(k) Administration Committee shall have the discretion and
authority to (i) make, amend, interpret, and enforce all appropriate rules and
regulations for the administration of this Plan, and (ii) decide or resolve any
and all questions, including benefit entitlement determinations (including but
not limited to the 401(k) Administrative Committee’s authority to determine
whether a Participant qualifies for a distribution on account of Disability or
an Unforeseeable Emergency) and interpretations of this Plan, as may arise in
connection with the Plan. When making a determination or calculation, the 401(k)
Administration Committee shall be entitled to rely on information furnished by a
Participant or the Company. The 401(k) Administration Committee may delegate
some or all of its powers and authority under this Plan.
11.2Agents. In the administration of this Plan, the 401(k) Administration
Committee may, from time to time, employ agents and delegate to them such
administrative duties as it sees fit
20

--------------------------------------------------------------------------------



Cisco Systems, Inc.        
2009 Deferred Compensation Plan

(including acting through a duly appointed representative) and may from time to
time consult with counsel.
11.3Binding Effect of Decisions. The decision or action of the 401(k)
Administration Committee with respect to any question arising out of or in
connection with the administration, interpretation and application of the Plan
and the rules and regulations promulgated hereunder shall be final and
conclusive and binding upon all persons having any interest in the Plan.
11.4Indemnity of Committee. To the maximum extent permitted by applicable law,
each member of the 401(k) Administration Committee, the Committee, and the
Board, shall be indemnified and held harmless by the Company against and from
(i) any loss, cost, liability, or expense that may be imposed upon or reasonably
incurred by him or her in connection with or resulting from any claim, action,
suit, or proceeding to which he or she may be a party or in which he or she may
be involved by reason of any action taken or failure to act under the Plan, and
(ii) from any and all amounts paid by him or her in settlement thereof, with the
Company’s approval, or paid by him or her in satisfaction of any judgment in any
such claim, action, suit, or proceeding against him or her, provided he or she
shall give the Company an opportunity, at its own expense, to handle and defend
the same before he or she undertakes to handle and defend it on his or her own
behalf. The foregoing right of indemnification shall not be exclusive of any
other rights of indemnification to which such persons may be entitled under the
Company’s Articles of Incorporation or Bylaws, by contract, as a matter of law,
or otherwise, or under any power that the Company may have to indemnify them or
hold them harmless.
11.5Employer Information. To enable the 401(k) Administration Committee to
perform its functions, the Company and each Employer shall supply full and
timely information on all matters relating to the Plan, the Participants and
their Beneficiaries, the Account Balances of the Participants, the compensation
of its Participants, the date and circumstances of the Disability, death or
Termination of Employment of its Participants, and such other pertinent
information as may be reasonably required.
ARTICLE 12
Other Benefits and Agreements
12.1Coordination with Other Benefits. The benefits provided for a Participant
and Participant’s Beneficiary under the Plan are in addition to any other
benefits available to such Participant under any other plan or program for
employees of the Participant’s Employer. The Plan shall supplement and shall not
supersede, modify or amend any other such plan or program except as may
otherwise be expressly provided.
ARTICLE 13
Claims Procedures
13.1Presentation of Claim. Any Participant or Beneficiary of a deceased
Participant (such Participant or Beneficiary being referred to below as a
“Claimant”) may deliver to the Company a written claim for a determination with
respect to the amounts distributable to such
21

--------------------------------------------------------------------------------



Cisco Systems, Inc.        
2009 Deferred Compensation Plan

Claimant from the Plan. All other claims must be made within one hundred eighty
(180) days of the date on which the event that caused the claim to arise
occurred. The claim must state with particularity the determination desired by
the Claimant.
13.2Notification of Decision. The Company shall consider a Claimant’s claim
within a reasonable time, but no later than ninety (90) days (forty-five (45)
days in the case of a Disability determination) after receiving the claim. If
the Company determines that special circumstances require an extension of time
for processing the claim, written notice of the extension shall be furnished to
the Claimant prior to the termination of the initial ninety (90) or forty-five
(45) day period, as applicable. In no event shall an extension for claims (other
than Disability claims) exceed a period of ninety (90) days from the end of the
initial period. For Disability claims, the Company may extend the initial period
to consider the claim by up to two extensions of thirty (30) days. The extension
notice shall indicate the special circumstances requiring an extension of time
and the date by which the Company expects to render the benefit determination.
The Company shall notify the Claimant in writing:
(a)that the Claimant’s requested determination has been made, and that the claim
has been allowed in full; or
(b)that the Company has reached a conclusion contrary, in whole or in part, to
the Claimant’s requested determination, and such notice must set forth in a
manner calculated to be understood by the Claimant (for Disability claims in a
culturally and linguistically appropriate manner):
(i)the specific reason(s) for the denial of the claim, or any part of it;
(ii)specific reference(s) to pertinent provisions of the Plan upon which such
denial was based;
(iii)a description of any additional material or information necessary for the
Claimant to perfect the claim, and an explanation of why such material or
information is necessary;
(iv)an explanation of the claim review procedure set forth in Section 13.3
below;
(v)a statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review; and
(vi)for Disability claims only:
1)a copy of any internal rules, guidelines, protocols or other similar criteria
relied on in making the adverse determination and a statement that such criteria
will be provided without charge upon request;
2)an explanation of the Company’s basis for agreeing or disagreeing with the
following, if applicable:
22

--------------------------------------------------------------------------------



Cisco Systems, Inc.        
2009 Deferred Compensation Plan

(a)The views of the physician or medical practitioner treating the Participant
and vocational professionals who evaluated the Participant;
(b)The views of medical or vocational experts whose advice was obtained by the
Company, without regard to whether the advice was relied upon in deciding the
claim; or
(c)A disability determination made by the Social Security Administration
regarding the Participant.
13.3Review of a Denied Claim. On or before sixty (60) days (or one hundred
eighty (180) days for a Disability claim) after receiving a notice from the
Company that a claim has been denied, in whole or in part, a Claimant (or the
Claimant’s duly authorized representative) may file with the 401(k)
Administration Committee a written request for a review of the denial of the
claim. The Claimant (or the Claimant’s duly authorized representative):
(a)may, upon request and free of charge, have reasonable access to, and copies
of, all documents, records and other information relevant (as defined in
applicable ERISA regulations) to the claim for benefits;
(b)may submit written comments or other documents; and/or
(c)may request a hearing, which the Company, in its sole discretion, may grant.
13.4Decision on Review. The 401(k) Administration Committee shall render its
decision on review promptly, and no later than sixty (60) days (forty-five (45)
days in the case of a Disability determination) after the Company receives the
Claimant’s written request for a review of the denial of the claim. If the
Company determines that special circumstances require an extension of time for
processing the claim, written notice of the extension shall be furnished to the
Claimant prior to the termination of the initial sixty (60) or forty-five (45)
day period, as applicable. In no event shall such extension (other than
extensions of Disability determinations) exceed a period of sixty (60) days from
the end of the initial period. For appeals relating to Disability
determinations, the Company may extend the initial period to process the appeal
by an additional forty-five (45) days. All extensions shall indicate the special
circumstances requiring an extension of time and the date by which the 401(k)
Administration Committee expects to render the benefit determination. In
rendering its decision, the the 401(k) Administration Committee shall take into
account all comments, documents, records and other information submitted by the
Claimant relating to the claim, without regard to whether such information was
submitted or considered in the initial benefit determination.
If a Disability claim was denied based on medical judgment, the Company must
consult with a health care professional with an appropriate level of training
and expertise in the field of
23

--------------------------------------------------------------------------------



Cisco Systems, Inc.        
2009 Deferred Compensation Plan

medicine involved, and such professional may not be the same professional who
was consulted with respect to the claim denial.
24

--------------------------------------------------------------------------------



Cisco Systems, Inc.        
2009 Deferred Compensation Plan

For Disability claims only, the Claimant will receive, free of charge, any new
or additional evidence considered, relied upon or generated by the Company in
connection with the review of an appeal, and any new or additional rationale the
401(k) Administration Committee intends to rely upon in deciding the appeal,
sufficiently in advance of the final decision on the appeal to allow the
Claimant an opportunity to respond prior to the 401(k) Administration
Committee’s decision.
The decision must be written in a manner calculated to be understood by the
Claimant (for Disability claims in a culturally and linguistically appropriate
manner), and it must contain:
(a)specific reasons for the decision;
(b)specific reference(s) to the pertinent Plan provisions upon which the
decision was based;
(c)a statement that the Claimant is entitled to receive, upon request and free
of charge, reasonable access to and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
Claimant’s claim for benefits;
(d)a statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a);
(e)for Disability claims only:
(i)    a copy of any internal rules, guidelines, protocols or other similar
criteria relied on in making the adverse determination and a statement that such
criteria will be provided without charge upon request;


(ii)    an explanation of the 401(k) Administration Committee’s basis for
agreeing or disagreeing with the following, if applicable:


a)    The views of the physician or medical practitioner treating the
Participant and vocational professionals who evaluated the Participant;


b)    The views of medical or vocational experts whose advice was obtained by
the Company, without regard to whether the advice was relied upon in deciding
the claim; or


c)    A disability determination made by the Social Security Administration
regarding the Participant.


13.5Legal Action. A Claimant’s compliance with the foregoing provisions of this
Article 13 is a mandatory prerequisite to a Claimant’s right to commence any
legal action with respect to any claim for benefits under this Plan.
25

--------------------------------------------------------------------------------



Cisco Systems, Inc.        
2009 Deferred Compensation Plan

ARTICLE 14
Miscellaneous
14.1Status of Plan. The Plan is intended to be a plan that is not qualified
within the meaning of Code Section 401(a) and that “is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of ERISA Sections 201(2), 301(a)(3) and 401(a)(1). The Plan
shall be administered and interpreted (i) in a manner consistent with that
intent, and (ii) in accordance with Code Section 409A.
14.2Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property or assets of an Employer. For purposes of the payment of
benefits under this Plan, any and all of an Employer’s assets shall be, and
remain, the general, unpledged unrestricted assets of the Employer. An
Employer’s obligation under the Plan shall be merely that of an unfunded and
unsecured promise to pay money in the future.
14.3Employer’s Liability. An Employer’s liability for the payment of benefits
shall be defined only by the Plan and the Plan Agreement, as entered into
between the Employer and a Participant. An Employer shall have no obligation to
a Participant under the Plan except as expressly provided in the Plan and his or
her Plan Agreement.
14.4Nonassignability. Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, be transferable by operation of law in the
event of a Participant’s or any other person’s bankruptcy or insolvency or be
transferable to a spouse as a result of a property settlement or otherwise.
Notwithstanding anything in this Plan to the contrary, the Company may establish
procedures for the payment of all or a portion of a Participant’s Account
balance pursuant to a domestic relations order which would otherwise qualify a
“qualified domestic relations order” under Code Section 414(p) if this Plan were
qualified under Code Section 401(a).
14.5Not a Contract of Employment. The terms and conditions of this Plan shall
not be deemed to constitute a contract of employment between any Employer and
the Participant. Such employment is hereby acknowledged to be “at-will”, meaning
that it is not for any specified period of time and can be terminated by the
Participant or his or her Employer at any time, with or without advance notice,
and for any or no particular reason or cause. Nothing in this Plan shall be
deemed to give a Participant the right to be retained in the service of any
Employer or to interfere with the right of any Employer to discipline or
discharge the Participant at any time.
26

--------------------------------------------------------------------------------



Cisco Systems, Inc.        
2009 Deferred Compensation Plan

14.6Furnishing Information. A Participant or his or her Beneficiary will
cooperate with the Company, Employer and/or the 401(k) Administration Committee
(as applicable) by furnishing any and all information requested, and take such
other actions as may be requested, in order to facilitate the administration of
the Plan and the payments of benefits hereunder.
14.7Terms. Whenever any words are used herein in the masculine, they shall be
construed as though they were in the feminine in all cases where they would so
apply; and whenever any words are used herein in the singular or in the plural,
they shall be construed as though they were used in the plural or the singular,
as the case may be, in all cases where they would so apply.
14.8Captions. The captions of the articles, sections and paragraphs of this Plan
are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.
14.9Governing Law. Subject to ERISA, the provisions of this Plan shall be
construed and interpreted according to the internal laws of the State of
California without regard to its conflicts of laws principles.
14.10Notice. Any notice or filing required or permitted under this Plan shall be
sufficient if in writing and hand-delivered, or sent by registered or certified
mail or overnight delivery service, to the address below:
Cisco Systems, Inc.
Attn:    Cisco Systems, Inc. 2009 Deferred Compensation
    Plan Administrator
170 West Tasman Drive
San Jose, CA 95134
Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, or overnight delivery service as of the date shown on the postmark
on the receipt for registration or certification.
Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail
or overnight delivery service, to the last known address of the Participant.
14.11Successors. The provisions of this Plan shall bind and inure to the benefit
of the Participant’s Employer and its successors and assigns and the Participant
and the Participant’s designated Beneficiaries.
14.12Spouse’s Interest. The interest in the benefits hereunder of a spouse of a
Participant who has predeceased the Participant shall automatically pass to the
Participant and shall not be transferable by such spouse in any manner,
including but not limited to such spouse’s will, nor shall such interest pass
under the laws of intestate succession.
27

--------------------------------------------------------------------------------



Cisco Systems, Inc.        
2009 Deferred Compensation Plan

14.13Validity. In case any provision of this Plan shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Plan shall be construed and enforced as if such illegal
or invalid provision had never been inserted herein.
14.14Incompetent. If the Company determines in its discretion that a benefit
under this Plan is to be paid to a minor, a person declared incompetent or to a
person incapable of handling the disposition of that person’s property, the
401(k) Administration Committee may direct payment of such benefit to the
guardian, legal representative or person having the care and custody of such
minor, incompetent or incapable person. The Company may require proof of
minority, incompetence, incapacity or guardianship, as it may deem appropriate
prior to distribution of the benefit. Any payment of a benefit shall be a
payment for the account of the Participant and the Participant’s Beneficiary, as
the case may be, and shall be a complete discharge of any liability under the
Plan for such payment amount.
14.15Court Order. The Company is authorized to comply with any court order in
any action in which the Plan or the Company has been named as a party, including
any action involving a determination of the rights or interests in a
Participant’s benefits under the Plan as set forth in such procedures as the
Company may establish pursuant to Section 14.4. Notwithstanding the foregoing,
the Company shall interpret this provision in a manner that is consistent with
Code Section 409A and other applicable tax law.
14.16Distribution in the Event of Income Inclusion under Code Section 409A. If
any portion of a Participant’s Account Balance under this Plan is required to be
included in income by the Participant prior to receipt due to a violation of the
requirements of Code Section 409A, the Participant may petition the Company, as
applicable, for a distribution of that portion of his or her Account Balance
that is required to be included in his or her income. Upon the grant of such a
petition, which grant shall not be unreasonably withheld, the Participant’s
Employer shall distribute to the Participant immediately available funds in an
amount equal to the portion of his or her Account Balance required to be
included in income as a result of the failure of the Plan to meet the
requirements of Code Section 409A, which amount shall not exceed the
Participant’s unpaid vested Account Balance under the Plan. Such a distribution
shall affect and reduce the Participant’s benefits to be paid under this Plan.
14.17Deduction Limitation on Benefit Payments. If an Employer reasonably
anticipates that the Employer’s deduction with respect to any distribution from
this Plan would be limited or eliminated by application of Code Section 162(m),
then to the extent deemed necessary by the Employer to ensure that the entire
amount of any distribution from this Plan is deductible, the Employer may delay
payment of any amount that would otherwise be distributed from this Plan. Any
amounts for which distribution is delayed pursuant to this Section 14.17 shall
continue to be credited/debited with additional amounts in accordance with
Section 3.9 above. The delayed amounts (and any amounts credited thereon) shall
be distributed to the Participant (or his or her Beneficiary in the event of the
Participant’s death) at the earliest date the Employer reasonably anticipates
that the deduction of the payment of the amount will not be limited or
eliminated by application of Code Section 162(m).
28


--------------------------------------------------------------------------------



Cisco Systems, Inc.        
2009 Deferred Compensation Plan
Supplement A























SUPPLEMENT A TO
CISCO SYSTEMS, INC.
2009 DEFERRED COMPENSATION PLAN




















Special provisions applicable to participants of the Scientific-Atlanta 2005
Executive Deferred Compensation Plan, as amended and restated effective January
1, 2008 (the “SA Post-2004 Plan”), with amounts deferred between January 1, 2005
and December 31, 2008.
1

--------------------------------------------------------------------------------



Cisco Systems, Inc.        
2009 Deferred Compensation Plan
Supplement A





SUPPLEMENT A TO CISCO SYSTEMS, INC.
2009 DEFERRED COMPENSATION PLAN
Amended and Restated
on October 13, 2016




Purpose


    The SA Post-2004 Plan merged with the Cisco Systems, Inc. Deferred
Compensation Plan, effective January 1, 2009 (collectively the “Plan”). Except
as otherwise specifically provided in this Supplement A, the rights and
obligations of participants of the SA Post-2004 Plan, with amounts deferred
between January 1, 2005 and December 31, 2008 (the “SA Post-2004 Plan
Participants”), will be determined in accordance with the Plan. This Supplement
A is a part of the Plan and shall be administered in accordance with the
provisions thereof.




ARTICLE-1
Definitions


    For purposes of this Supplement A, the following special definitions shall
apply. Section numbers shall refer exclusively to this Supplement A absent a
specific statement to the contrary:


1.1    “Deferral Account” shall mean an account maintained by the Employer for
each deferral election made by a SA Post-2004 Plan Participant under the SA
Post-2004 Plan.


1.2    “Deferred Benefit Commencement Date” shall mean the date designated by a
SA Post-2004 Plan Participant with respect to each deferral election as the date
on which the payment of the Deferred Benefits that accumulate as a result of
such election are to begin.


1.3    “Deferred Benefits” shall mean the amounts payable pursuant to the SA
Post-2004 Plan to a SA Post-2004 Plan Participant, or to his or her Beneficiary
or estate, following the SA Post-2004 Plan Participant’s Separation from
Service, the Deferred Benefit Commencement Date, Disability, or death.


1.4    “Employer” shall mean Scientific-Atlanta, Inc. or any of its majority
owned subsidiaries and their successors.


2

--------------------------------------------------------------------------------



Cisco Systems, Inc.        
2009 Deferred Compensation Plan
Supplement A



1.5    “Separation from Service” shall have the meaning provided under Section
409A of the Internal Revenue Code, as amended, and the regulations promulgated
thereunder (“Section 409A”).
3

--------------------------------------------------------------------------------



Cisco Systems, Inc.        
2009 Deferred Compensation Plan
Supplement A





ARTICLE-2
Deferred Benefit Commencement Date


2.1    Deferred Benefit Commencement Date. Except as otherwise provided in this
Article and in Article 3 hereof, payment of the Deferred Benefits shall commence
on one of the following permissible Deferred Benefit Commencement Dates, as
elected by the SA Post-2004 Plan Participant pursuant to the terms of the SA
Post-2004 Plan: (i) a set date which is no earlier than July 1 following the end
of the Plan Year in which the election amount is deferred; (ii) the SA Post-2004
Plan Participant’s Separation from Service date, or (iii) a date which is either
the fifth (5th) or tenth (10th) anniversary of the SA Post-2004 Plan
Participant’s Separation from Service. The term “Retirement” used as a
designation on any Election Form for a Deferred Benefit Commencement Date shall
mean the SA Post-2004 Plan Participant’s Separation from Service date.


2.2    Method of Payment. Except as otherwise provided in Article 3 hereof,
payment of the Deferred Benefits shall be in the form of cash, pursuant to one
of the following methods, as elected by the SA Post-2004 Plan Participant:


(a)    A single lump sum payment of the entire balance of the respective
Deferral Account, determined as of the Deferred Benefit Commencement Date and
payable within sixty (60) days; or


(b)    Annual, semi-annual or quarterly installments payable over a five (5),
ten (10) or fifteen (15) year period, and commencing on the respective Deferred
Benefit Commencement Date.


If the SA Post-2004 Plan Participant has elected to receive such Deferred
Benefits in installments, the amount payable in the first year of such
installments shall be an amount that will fully amortize the balance in the SA
Post-2004 Plan Participant’s Deferral Account determined as of the Deferred
Benefit Commencement Date over the five (5), ten (10), or fifteen (15) year
period. Thereafter, the amount payable in each succeeding year shall be adjusted
to an amount that will fully amortize the remaining balance in such Deferral
Account over the remaining years in the aforesaid five (5), ten (10), or fifteen
(15) year installment period.


2.3    Postponing Set Date Distribution. If the Deferred Benefit Commencement
Date selected by the SA Post-2004 Plan Participant is a set date which is no
earlier than July 1 following the end of the Plan Year in which the Election
Amount is deferred, then the SA Post-2004 Plan Participant may elect to postpone
such distribution and have such amount paid out on an allowable alternative
Deferred Benefit Commencement Date designated by the SA Post-2004 Plan
Participant in accordance with this Section 2.3. In order to make this election,
the SA Post-2004 Plan Participant must complete a new
4

--------------------------------------------------------------------------------



Cisco Systems, Inc.        
2009 Deferred Compensation Plan
Supplement A



Election Form in accordance with such rules and procedures as the Company may
establish and in accordance with the following criteria:


(a)    Such Election Form must be completed at least twelve (12) months prior to
the SA Post-2004 Plan Participant’s previously designated Deferred Benefit
Commencement Date;


(b)    The new Deferred Benefit Commencement Date selected by the SA Post-2004
Plan Participant must be at least five (5) years after the previously designated
Deferred Benefit Commencement Date; and


(c)    The election of the new Deferred Benefit Commencement Date shall have no
effect until at least twelve (12) months after the date on which the election is
made.


2.4    Postponing Separation from Service Distribution. Effective April 1, 2017,
an SA Post-2004 Plan Participant may elect to change the time and form of a
Separation from Service distribution elected pursuant to Sections 2.1(ii),
2.1(iii) and/or 2.2 and have such amount paid out on an allowable alternative
time and form of distribution designated by the SA Post-2004 Plan Participant in
accordance with this Section 2.4. In order to make this election, the SA
Post-2004 Plan Participant must complete a new Election Form in accordance with
such rules and procedures as the Company may establish and in accordance with
the following criteria:


(a)    To the extent required to comply with Code Section 409A, such election
must be completed at least twelve (12) months prior to the date the benefit is
scheduled to be paid (or, in the case of installment payments treated as a
single payment, twelve (12) months from the date the first installment was
scheduled to be paid);


(b)    The new election must provide that the payment with respect to which such
election is made be deferred for a period of not less than five (5) years from
the date such payment would have otherwise been paid (or, in the case of
installment payments treated as a single payment, five (5) years from the date
the first installment was scheduled to be paid); and


(c)    The election shall have no effect until at least twelve (12) months after
the date on which the election is made.










5

--------------------------------------------------------------------------------



Cisco Systems, Inc.        
2009 Deferred Compensation Plan
Supplement A





ARTICLE-3
Payment of Deferred Benefits


3.1    Separation from Service. Deferred Benefits shall be paid to a SA
Post-2004 Plan Participant upon his or her Separation from Service, as follows:


(a)    Without exception, if a SA Post-2004 Plan Participant incurs a Separation
from Service prior to attaining age fifty-five (55), then the balance of his or
her Deferral Account shall be determined on a date that is six (6) months after
his or her Separation from Service and paid in a lump sum within thirty (30)
days of such date.


(b)    If a SA Post-2004 Plan Participant incurs a Separation from Service after
attaining age fifty-five (55) or older, then the balance of his or her Deferral
Account shall be determined on the applicable Deferred Benefit Commencement Date
elected by the SA Post-2004 Plan Participant (except that benefits paid in
accordance with Section 2.1(ii) shall be determined on a date that is six (6)
months after the SA Post-2004 Plan Participant's Separation from Service). Such
benefits shall paid or commence to be paid, as applicable, within thirty (30)
days of such date, in accordance with the instructions regarding the form of
payment in the applicable Election Form.


3.2    Disability.


(a)    Upon the determination of a SA Post-2004 Plan Participant’s Disability,
no further deferrals will be made to the Deferral Account and the Company shall
pay the SA Post-2004 Plan Participant the balance in each of the SA Post-2004
Plan Participant’s Deferral Accounts in the manner specified by the SA Post-2004
Plan Participant in his or her Election Form to apply in the event of his or her
Disability, or if no such specification is made, on the Deferred Benefit
Commencement Date that applies to such Deferral Account pursuant to the method
requested by the SA Post-2004 Plan Participant in his or her Election Form.


(b)    A SA Post-2004 Plan Participant may change the form of payment of the
Disability benefit by completing an Election Form in accordance with such rules
and procedures established by the Company provided that the election to modify
the Disability benefit shall have no effect until at least twelve (12) months
after the date on which the election is made.


(c)    Sections 6.1 and 6.2 of Article 6 of the Plan will not govern a SA
Post-2004 Plan Participant’s Disability benefits.


6

--------------------------------------------------------------------------------



Cisco Systems, Inc.        
2009 Deferred Compensation Plan
Supplement A



3.3    Death. Deferred Benefits shall be paid upon the death of a SA Post-2004
Plan Participant, as follows:


(a)    Upon the death of a SA Post-2004 Plan Participant, the Company shall pay
the amounts in each of the SA Post-2004 Plan Participant’s Deferral Accounts to
the Beneficiary designated by the SA Post-2004 Plan Participant with respect to
each Compensation Deferral Election in each of his or her respective Election
Forms, or, if the SA Post-2004 Plan Participant fails to so designate a
Beneficiary, to his or her surviving spouse. If the SA Post-2004 Plan
Participant has no surviving spouse, then the benefits shall be payable to the
executor or personal representative of the SA Post-2005 Plan Participant’s
estate.


(b)    If the SA Post-2004 Plan Participant’s Separation from Service is due to
death, the Company shall pay to each respective Beneficiary or to the SA
Post-2004 Plan Participant’s estate, as the case may be, the amounts in each of
the SA Post-2004 Plan Participant’s respective Deferral Accounts, in the same
manner as for a SA Post-2004 Plan Participant who has incurred a Separation from
Service, as set forth in Section 3.1(a).


(c)    If the SA Post-2004 Plan Participant dies following his or her Separation
from Service date but prior to his or her receiving the full payment of all
Deferred Benefits payable to him or her, the respective Beneficiaries or the SA
Post-2004 Plan Participant’s estate, as the case may be, shall receive a
distribution of the SA Post-2004 Plan Participant’s Deferred Benefits in the
same manner as it otherwise would have paid to the SA Post-2004 Plan Participant
as if the SA Post-2004 Plan Participant had not died, unless the SA Post-2004
Plan Participant has specified in his or her Election Form a different manner of
payment to a Beneficiary.


(d)    If a Beneficiary who is receiving Deferred Benefits pursuant to the SA
Post-2004 Plan dies, the remainder of the Deferred Benefits to which such
Beneficiary was entitled at the time of his or her death shall continue to be
payable to the beneficiary or beneficiaries designated by such Beneficiary in
writing to the Company (or to the Beneficiary’s estate or heirs if he or she
fails to designate a beneficiary or beneficiaries).


7


--------------------------------------------------------------------------------



Cisco Systems, Inc.        
2009 Deferred Compensation Plan
Supplement B



















SUPPLEMENT B TO
CISCO SYSTEMS, INC.
2009 DEFERRED COMPENSATION PLAN




















Special provisions applicable to participants of the Scientific-Atlanta
Executive Deferred Compensation Plan, as amended and restated effective May 15,
2002 (the “SA Grandfathered Plan”), with amounts deferred prior to January 1,
2005.






















1

--------------------------------------------------------------------------------



Cisco Systems, Inc.        
2009 Deferred Compensation Plan
Supplement B



SUPPLEMENT B TO CISCO SYSTEMS, INC.
2009 DEFERRED COMPENSATION PLAN
Amended and Restated
Effective January 1, 2013




Purpose


    The SA Grandfathered Plan merged with the Cisco Systems, Inc. Deferred
Compensation Plan, effective January 1, 2009. Except as otherwise specifically
provided in this Supplement B, the rights and obligations of participants of the
SA Grandfathered Plan, with amounts deferred prior to January 1, 2005 (the “SA
Grandfathered Plan Participants”), will be determined in accordance with the
Plan. This Supplement B is a part of the Plan and shall be administered in
accordance with the provisions thereof.




ARTICLE-1
Definitions


    For purposes of this Supplement B, the following special definitions shall
apply. Section numbers shall refer exclusively to this Supplement B absent a
specific statement to the contrary:


1.1    “Deferral Account” shall mean an account maintained by the Employer for
each deferral election made by a SA Grandfathered Plan Participant under the SA
Grandfathered Plan.


1.2    “Deferred Benefit Commencement Date” shall mean the date irrevocably
designated by a SA Grandfathered Plan Participant with respect to each deferral
election as the date on which the payment of the Deferred Benefits that
accumulate as a result of such election are to begin.


1.3    “Deferred Benefits” shall mean the amounts payable pursuant to the SA
Grandfathered Plan to a SA Grandfathered Plan Participant, or to his or her
Beneficiary or estate, following the SA Grandfathered Plan Participant’s
termination of employment, the Deferred Benefit Commencement Date, Total
Disability, or death.


1.4    “Employer” shall mean Scientific-Atlanta, Inc. or any of its majority
owned subsidiaries and their successors.


1.5    “Total Disability” shall mean a physical or mental condition which is
expected to be totally and permanently disabling as determined in accordance
with the terms and conditions of the long-term disability insurance plan
currently or most recently
2

--------------------------------------------------------------------------------



Cisco Systems, Inc.        
2009 Deferred Compensation Plan
Supplement B

maintained by the Employer for the benefit of the SA Grandfathered Plan
Participant claiming to be totally disabled.




ARTICLE-2
Deferred Benefit Commencement Date


2.1    Deferred Benefit Commencement Date. Except as otherwise provided in this
Article and in Article 3 hereof, payment of the Deferred Benefits (except for
amounts held in the Insurance Fund, defined below) shall commence on one of the
following permissible Deferred Benefit Commencement Dates, as elected by the SA
Grandfathered Plan Participant pursuant to the terms of the SA Grandfathered
Plan: (i) a set date which is no earlier than July 1 following the end of the
Plan Year in which the election amount is deferred; (ii) the SA Grandfathered
Plan Participant’s termination of employment date, or (iii) a date which is
either the fifth (5th) or tenth (10th) anniversary of the SA Grandfathered Plan
Participant’s termination of employment. The term “Retirement” used as a
designation on any Election Form for a Deferred Benefit Commencement Date shall
mean the SA Grandfathered Plan Participant’s termination of employment date.


2.2    Method of Payment. Except as otherwise provided in Article 3 hereof,
payment of the Deferred Benefits (other than benefits held in the Insurance
Fund, defined below) shall be in the form of cash, pursuant to one of the
following methods, as elected by the SA Grandfathered Plan Participant:


(a)    A single lump sum payment of the entire balance of the respective
Deferral Account, determined as of the Deferred Benefit Commencement Date and
payable as soon as administratively practicable thereafter; or


(b)    Annual, semi-annual or quarterly installments payable over a five (5),
ten (10) or fifteen (15) year period, and commencing on the respective Deferred
Benefit Commencement Date.


If the SA Grandfathered Plan Participant has elected to receive such Deferred
Benefits in installments, the amount payable in the first year of such
installments shall be an amount that will fully amortize the balance in the SA
Grandfathered Plan Participant’s Deferral Account determined as of the Deferred
Benefit Commencement Date over the five (5), ten (10), or fifteen (15) year
period. Thereafter, the amount payable in each succeeding year shall be adjusted
to an amount that will fully amortize the remaining balance in such Deferral
Account over the remaining years in the aforesaid five (5), ten (10), or fifteen
(15) year installment period.


2.3    Postponing Distribution. A SA Grandfathered Plan Participant may revise
or change any election or instruction relating to the Deferred Benefits
contained in any Election Form, other than the election amount, by submitting to
the Company a revised
3

--------------------------------------------------------------------------------



Cisco Systems, Inc.        
2009 Deferred Compensation Plan
Supplement B

Election Form at least ninety (90) days prior to the effective date of such
revision or change; provided, however, that the SA Grandfathered Plan
Participant cannot change the deferral or payment period with respect to a
particular election if payouts have commenced under such election.


2.4    Insurance Fund Payments. Proceeds of life insurance purchased with
amounts credited to an Insurance Fund shall be payable as provided in the
respective policy or policies and the applicable insurance proceeds payment
agreement. The Insurance Fund is the fund available to eligible SA Grandfathered
Plan Participants for use in purchasing life insurance. Amounts credited to an
Insurance Fund shall be used to pay premiums on life insurance insuring the life
of the SA Grandfathered Plan Participant, or, at the SA Grandfathered Plan
Participant’s election, the lives of the SA Grandfathered Plan Participant and
his or her spouse on a joint and survivor basis, pursuant to such policies of
insurance, and with such insurers, as the Company may determine from time to
time. The Company shall be the owner of such insurance policy or policies.




ARTICLE-3
Payment of Deferred Benefits


3.1    Termination of Employment. Except as provided in Article 2, and for
amounts deferred into an Insurance Fund, Deferred Benefits shall be paid to a SA
Grandfathered Plan Participant upon his or her termination of employment, as
follows:


(a)    Upon the involuntary termination of a SA Grandfathered Plan Participant’s
employment, the amount in each Deferral Account shall be payable to the SA
Grandfathered Plan Participant either (i) in the manner specified by the SA
Grandfathered Plan Participant in his or her Election Form to apply in the event
of his or her involuntary termination of employment; or (ii) if no such
specification is made, on the Deferred Benefit Commencement Date that applies to
such Deferral Account, pursuant to the method requested by the SA Grandfathered
Plan Participant in his or her Election Form.


(b)    Without exception, upon the voluntary termination of a SA Grandfathered
Plan Participant’s employment prior to attaining fifty-five (55) years of age:


(i)    the amounts in each of the SA Grandfathered Plan Participant’s Deferral
Accounts shall cease to earn interest and the balance of each Deferral Account
shall be determined as of the nearest pay date following the SA Grandfathered
Plan Participant’s termination of employment date; and


(ii)    the Company shall pay the SA Grandfathered Plan Participant the balance
of each such Deferral Account not according to the SA
4

--------------------------------------------------------------------------------



Cisco Systems, Inc.        
2009 Deferred Compensation Plan
Supplement B

Grandfathered Plan Participant’s elections as specified in his or her Election
Forms but in a lump sum, to be paid within sixty (60) days of the SA
Grandfathered Plan Participant’s voluntary termination of employment.


(c)    Upon the voluntary termination of a SA Grandfathered Plan Participant’s
employment after attaining age fifty-five (55) or older, the Company will pay
out to such SA Grandfathered Plan Participant all amounts in his or her Deferral
Account in accordance with the instructions in the applicable Election Form.    


3.2    Total Disability.


(a)    Upon the determination of a SA Grandfathered Plan Participant’s Total
Disability, the Company shall pay the SA Grandfathered Plan Participant the
balance in each of the SA Grandfathered Plan Participant’s Deferral Accounts
(except for amounts deferred into an Insurance Fund) as if the SA Grandfathered
Plan Participant had been terminated involuntarily, as set forth in Section
3.1(a), unless the SA Grandfathered Plan Participant has specified in his or her
Election Form a different manner of payment.


(b)    A SA Grandfathered Plan Participant may change the form of payment of the
Total Disability benefit by completing an Election Form in accordance with
Section 2.3, above.


(c)    Sections 6.1 and 6.2 of Article 6 of the Plan will not govern a SA
Grandfathered Plan Participant’s Total Disability benefits.


3.3    Death. Deferred Benefits shall be paid upon the death of a SA
Grandfathered Plan Participant (expect for amounts deferred into an Insurance
Fund), as follows:


(a)    Upon the death of a SA Grandfathered Plan Participant, the Company shall
pay the amounts in each of the SA Grandfathered Plan Participant’s Deferral
Accounts to the Beneficiary designated by the SA Grandfathered Plan Participant
with respect to each deferral election in each of his or her respective Election
Forms, or, if the SA Grandfathered Plan Participant fails to so designate a
Beneficiary, to his or her surviving spouse. If the SA Grandfathered Plan
Participant has no surviving spouse, then the benefits shall be payable to the
executor or personal representative of the SA Grandfathered Plan Participant’s
estate.


(b)    If the SA Grandfathered Plan Participant dies prior to his or her
termination of employment date, the Company shall pay to each respective
Beneficiary, or to the SA Grandfathered Plan Participant’s estate, as the case
may be, the amounts in each of the SA Grandfathered Plan Participant’s
respective Deferral
5

--------------------------------------------------------------------------------



Cisco Systems, Inc.        
2009 Deferred Compensation Plan
Supplement B

Accounts, in the same manner as for the SA Grandfathered Plan Participant who
has been terminated involuntarily, as set forth in Section 3.1(a).


(c)    If the SA Grandfathered Plan Participant dies following his or her
termination of employment date but prior to his or her receiving the full
payment of all Deferred Benefits payable to him or her, the Company shall pay to
each of the respective Beneficiaries or to the SA Grandfathered Plan
Participant’s estate, as the case may be, the same Deferred Benefit in the same
manner as it otherwise would have paid to the SA Grandfathered Plan Participant
as if the SA Grandfathered Plan Participant had not died, unless the SA
Grandfathered Plan Participant has specified in his or her Election Form a
different manner of payment to a Beneficiary.


(d)    Notwithstanding the other provisions of this section, a Beneficiary may
request a different payment schedule than what has been elected by the SA
Grandfathered Plan Participant, if such change does not further defer the
scheduled payout, by submitting a request in writing to the Company. The
granting of any such request shall be within the discretion of the Company.


(e)    If a Beneficiary who is receiving Deferred Benefits pursuant to the SA
Grandfathered Plan dies, the remainder of the Deferred Benefits to which such
Beneficiary was entitled at the time of his or her death shall continue to be
payable to the beneficiary or beneficiaries designated by such Beneficiary in
writing to the Company (or to the Beneficiary’s estate or heirs if he or she
fails to designate a beneficiary or beneficiaries).




ARTICLE-4
Investment Options


4.1    Investment Options.


(a)    Effective January 1, 2009, a SA Grandfathered Plan Participant may select
one or more investment options made available by the Company from time to time
for his or her Deferral Account. Any investment option selection must specify
the percentage of the amount specified in the deferral election to be invested
in each investment option in one percent (1%) increments.


(b)    Any investment option selection made by a SA Grandfathered Plan
Participant for the investment of his Account shall be made in accordance with
this section. The SA Grandfathered Plan Participant shall make the initial
investment option selection on a form provided by the Company. Thereafter the SA
Grandfathered Plan Participant may modify his or her initial investment option
selections for past amounts deferred and/or for future deferrals in the manner
established by the Company. A SA Grandfathered Plan Participant
6

--------------------------------------------------------------------------------



Cisco Systems, Inc.        
2009 Deferred Compensation Plan
Supplement B

may modify his or her investment option selections in accordance with procedures
established from time to time by the Company. Any modifications made in
accordance with such procedures shall be implemented as soon as administratively
practicable following the completion of the applicable procedures. An investment
option selection for a deferral election shall remain in effect until superseded
by a subsequent investment option selection modification, or until the complete
distribution of the SA Grandfathered Plan Participant’s Deferred Benefits
related to that deferral election.


(c)    If a SA Grandfathered Plan Participant fails to submit an investment
option selection for a deferral Election, or if a SA Grandfathered Plan
Participant’s investment option selection does not equal one hundred percent
(100%), the portion of the SA Grandfathered Plan Participant’s deferral Election
that is not subject to an investment option selection shall be invested in the
Measurement Fund selected by the Company for this purpose.




ARTICLE-5
Hardship Withdrawals


5.1    Hardship Withdrawals. A SA Grandfathered Plan Participant may request a
Hardship Withdrawal of all or a portion of his or her Deferred Benefits
(excluding amounts deferred into a Insurance Fund) before the Deferred Benefit
Commencement Date, as follows:


(a)    The request for withdrawal must be to meet an “unforeseeable emergency.”


(b)    For purposes of this Article V, an unforeseeable emergency is a severe
financial hardship to the SA Grandfathered Plan Participant resulting from a
sudden and unexpected illness or accident of the SA Grandfathered Plan
Participant or a dependent of the SA Grandfathered Plan Participant, loss of the
SA Grandfathered Plan Participant's property due to casualty, or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the SA Grandfathered Plan Participant. The circumstances
that will constitute an unforeseeable emergency will depend upon the facts of
each case, but, in any case, a hardship withdrawal may not be made to the extent
that such hardship is or may be relieved:


(i)    Through reimbursement or compensation by insurance or otherwise, or


7

--------------------------------------------------------------------------------



Cisco Systems, Inc.        
2009 Deferred Compensation Plan
Supplement B

(ii)    By liquidation of the SA Grandfathered Plan Participant’s assets, to the
extent the liquidation of such assets would not itself cause severe financial
hardship.


(c)    The request for a Hardship Withdrawal must be made in writing to the
Company and shall state the amount requested, the unforeseeable emergency to
which the amount will be applied and shall also affirm that no other assets are
reasonably available to meet the emergency.


(d)    The Company shall consider applicable regulatory standards in assessing
whether to grant a request for a Hardship Withdrawal.
8


--------------------------------------------------------------------------------



Cisco Systems, Inc.        
2009 Deferred Compensation Plan
Supplement C





SUPPLEMENT C TO
CISCO SYSTEMS, INC.
2009 DEFERRED COMPENSATION PLAN
Purpose
    The purpose of this Supplement C to the Cisco Systems, Inc. 2009 Deferred
Compensation Plan (the “Plan”) is to enable Non-Employee Directors of the
Company to elect to defer receipt of their Director Retainer Fees. This
Supplement C shall be effective as of November 20, 2014. Except as modified by
this Supplement C, all the provisions of the Plan shall be incorporated into
this Supplement C. This Supplement C is a part of the Plan and shall be
administered in accordance with the provisions thereof.
ARTICLE 1
Definitions
    The terms used in this Supplement C shall have the meanings defined in the
Plan, except for the following special definitions. Section numbers shall refer
exclusively to this Supplement C absent a specific statement to the contrary:
1.1    “Annual Deferral Amount” shall mean that portion of the Director Retainer
Fees that a Non-Employee Director defers in accordance with the Plan and Article
2 below for any one Plan Year.
1.2    “Director Retainer Fees” shall mean the annual cash retainer fees earned
by a Participant in his or her capacity as a Non-Employee Director.
1.3    “Non-Employee Director” shall mean a member of the Board who is not an
employee of the Company or any of its subsidiaries. For purposes of this
Supplement C, a Non-Employee Director shall be deemed to be a “Participant” for
purposes of the terms of the Plan.
ARTICLE 2
Deferral of Fees
2.1    Deferral of Fees. For each Plan Year, a Non-Employee Director may elect
to defer his or her Annual Deferral Amount pursuant to the terms of the Plan,
this Supplement C and the election form for this purpose.
2.2    Election to Defer.
(a)    Current Non-Employee Directors. A Non-Employee Director who is serving on
the Board on the date this Supplement C becomes effective may elect to
1

--------------------------------------------------------------------------------



Cisco Systems, Inc.        
2009 Deferred Compensation Plan
Supplement C

become a Participant in the Plan by electing, on or prior to December 31, 2014,
to defer his or her Director Retainer Fees.
(b)    New Non-Employee Directors. Each individual who first becomes a
Non-Employee Director after the date this Supplement C becomes effective may
elect to become a participant in the Plan by electing to make deferrals under
the Plan no later than the deadline set forth in the election form with respect
to the Director Retainer Fees in connection with such appointment or election.
(c)    Effect of Election. An election under this Article 2 shall be effective
only with respect to Director Retainer Fees earned after the effective date of
the election. A Non-Employee Director may elect to become a Participant in the
Plan for any subsequent plan year by electing, no later than December 31 of the
immediately preceding Plan Year, to make deferrals under the Plan. Once a
Non-Employee Director has elected to defer any portion of his or her Director
Retainer Fees, the election may not be revoked and shall continue in effect for
the remainder of the Non-Employee Director’s service as a member of the Board;
provided, however, that a Non-Employee Director may change his or her deferral
election in accordance with such rules and procedures as the Company may
establish and to the extent required by Code Section 409A, in accordance with
the criteria consistent with Section 4.2 of the Plan.
2.3    Investment of Deferred Director Retainer Fees. The Company shall
establish a separate deferred compensation account on its books in the name of
each Non-Employee Director who has elected to participate in the Plan. A cash
amount shall be credited to each such Non-Employee Director’s account as of each
date on which amounts deferred under the Plan would otherwise have been paid to
such Non-Employee Director. In accordance with, and subject to, the rules and
procedures that are established from time to time by the Company, amounts shall
be credited or debited to a Non-Employee Director’s Account Balance in
accordance with Section 3.9 of the Plan. The Non-Employee Director’s Account
Balance shall become payable as set forth in Article 3 below.
ARTICLE 3
Payment of Account Balance
3.1    Distribution. Payment of a Non-Employee Director’s Account Balance shall
only be made upon termination of the Non-Employee Director’s service as a member
of the Board, his or her Disability or death.
(a)    Each Non-Employee Director shall have the election to receive his or her
entire vested Account Balance upon a termination of the Non-Employee Director’s
service or Disability as selected by the Non-Employee Director which shall be
either (i) within thirty (30) days after the termination of the Non-Employee
Director’s service or Disability or (ii) within thirty (30) days after the first
day of the calendar year following the termination of the Non-Employee
Director’s
2

--------------------------------------------------------------------------------



Cisco Systems, Inc.        
2009 Deferred Compensation Plan
Supplement C

service or Disability. Notwithstanding the foregoing, if the Non-Employee
Director is a “specified employee” (as defined in Treasury Regulation
1.409A-1(i)) at the time of such termination of service or Disability, payment
of the entire vested Account Balance will not be made to the Non-Employee
Director until the earlier of the first day of the 7th month after the
termination of the Non-Employee Director’s service or Disability, or the date of
the Non-Employee Director’s death.
(b)    Upon a Non-Employee Director’s death, the Non-Employee Director shall
receive his or her entire vested Account Balance in accordance with Article 7 of
the Plan.


3


--------------------------------------------------------------------------------



Cisco Systems, Inc.
2009 Deferred Compensation Plan
Supplement C







SUPPLEMENT C TO
CISCO SYSTEMS, INC.
2009 DEFERRED COMPENSATION PLAN
Purpose
The purpose of this Supplement C to the Cisco Systems, Inc. 2009 Deferred
Compensation Plan (the “Plan”) is to enable Non-Employee Directors of the
Company to elect to defer receipt of their Director Fees. Supplement C to the
Plan originally became effective on November 20, 2014, and this Supplement C, as
amended and restated, shall become effective as of December 10, 2020. Except as
modified by this Supplement C, all the provisions of the Plan shall be
incorporated into this Supplement C. This Supplement C is a part of the Plan and
shall be administered in accordance with the provisions thereof.
ARTICLE 1
Definitions
The terms used in this Supplement C shall have the meanings defined in the Plan,
except for the following special definitions. Section numbers shall refer
exclusively to this Supplement C absent a specific statement to the contrary:
1.1    “Annual Deferral Amount” shall mean that portion of the Director Fees
that a Non-Employee Director defers in accordance with the Plan and Article 2
below for any one Plan Year.
1.2    “Director Fees” shall mean the annual cash retainer fees earned by a
Participant in his or her capacity as a Non-Employee Director, any additional
cash retainer fees earned by a Participant in connection with his or her service
on any committee of the Board, or other cash fees earned by a Participant in his
or her capacity as a Non-Employee Director.
1.3    “Non-Employee Director” shall mean a member of the Board who is not an
employee of the Company or any of its subsidiaries. For purposes of this
Supplement C, a Non-Employee Director shall be deemed to be a “Participant” for
purposes of the terms of the Plan.
ARTICLE 2
Deferral of Fees
2.1    Deferral of Fees. For each Plan Year, a Non-Employee Director may elect
to defer his or her Annual Deferral Amount pursuant to the terms of the Plan,
this Supplement C and the election form for this purpose.
2.2    Election to Defer.
(a)    Current Non-Employee Directors. A Non-Employee Director who is serving on
the Board on the date this Supplement C, as amended and restated, becomes
effective
4

--------------------------------------------------------------------------------



Cisco Systems, Inc.
2009 Deferred Compensation Plan
Supplement C



may elect to become a Participant in the Plan by electing, on or prior to
December 31, 2020, to defer his or her Director Fees. A Non-Employee Director
who was serving on the Board prior to the date this Supplement C, as amended and
restated, becomes effective may have elected to become a Participant in the Plan
prior to the date this Supplement C, as amended and restated, becomes effective
and such election shall continue in effect unless changed pursuant to the
provision in Article 2.2(c) below.
(b)    New Non-Employee Directors. Each individual who first becomes a
Non-Employee Director after the date this Supplement C, as amended and restated,
becomes effective may elect to become a participant in the Plan by electing to
make deferrals under the Plan no later than the deadline set forth in the
election form with respect to the Director Fees in connection with such
appointment or election.
(c)    Effect of Election. An election under this Article 2 shall be effective
only with respect to Director Fees earned after the effective date of the
election. A Non-Employee Director may elect to become a Participant in the Plan
for any subsequent plan year by electing, no later than December 31 of the
immediately preceding Plan Year, to make deferrals under the Plan. Once a
Non-Employee Director has elected to defer any portion of his or her Director
Fees, the election may not be revoked and shall continue in effect for the
remainder of the Non-Employee Director’s service as a member of the Board;
provided, however, that a Non-Employee Director may change his or her deferral
election in accordance with such rules and procedures as the Company may
establish and to the extent required by Code Section 409A, in accordance with
the criteria consistent with Section 4.2 of the Plan.
2.3    Investment of Deferred Director Fees. The Company shall establish a
separate deferred compensation account on its books in the name of each
Non-Employee Director who has elected to participate in the Plan. A cash amount
shall be credited to each such Non-Employee Director’s account as of each date
on which amounts deferred under the Plan would otherwise have been paid to such
Non-Employee Director. In accordance with, and subject to, the rules and
procedures that are established from time to time by the Company, amounts shall
be credited or debited to a Non-Employee Director’s Account Balance in
accordance with Section 3.9 of the Plan. The Non-Employee Director’s Account
Balance shall become payable as set forth in Article 3 below.
ARTICLE 3
Payment of Account Balance
3.1    Distribution. Payment of a Non-Employee Director’s Account Balance shall
only be made upon termination of the Non-Employee Director’s service as a member
of the Board, his or her Disability or death.
(a)    Each Non-Employee Director shall have the election to receive his or her
entire vested Account Balance upon a termination of the Non-Employee Director’s
service or Disability as selected by the Non-Employee Director which shall be
either (i) within thirty (30) days after the termination of the Non-Employee
Director’s service or Disability or (ii) within thirty (30) days after the first
day of the calendar year
5

--------------------------------------------------------------------------------



Cisco Systems, Inc.
2009 Deferred Compensation Plan
Supplement C



following the termination of the Non-Employee Director’s service or Disability.
Notwithstanding the foregoing, if the Non-Employee Director is a “specified
employee” (as defined in Treasury Regulation 1.409A-1(i)) at the time of such
termination of service or Disability, payment of the entire vested Account
Balance will not be made to the Non-Employee Director until the earlier of the
first day of the 7th month after the termination of the Non-Employee Director’s
service or Disability, or the date of the Non-Employee Director’s death.
(b)    Upon a Non-Employee Director’s death, the Non-Employee Director shall
receive his or her entire vested Account Balance in accordance with Article 7 of
the Plan.
6